DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 18-20) in the reply filed on 4/18/22 is acknowledged.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/22.
Priority
The Examiner notes that the priority documents (PCT/IB2018/052641) have not been received in the application file.
Additionally, the Examiner notes that claims 18-20 contain subject matter which is not supported by the priority document, and as such are examined based on the filing date of the instant application (10/17/19).
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “the step of installing” is indefinite, as it is unclear which of the two steps of installing listed in claim 1 the term refers too.  Clarification is required.  
Regarding claim 6, the term “ultra smooth” is indefinite, as it is unclear what specifically would or would not be considered “ultra smooth”.  The meets and bounds of the term are impossible to ascertain and no special definition is provided.  Clarification is required. 
Regarding claim 8, the term “including a tool” is indefinite as it is unclear if Applicant is attempting to claim an apparatus in a method claim, or whether a step of including a tool is provided.  The Examiner suggests amending the term to state “the method further includes providing a tool” or the like.  Additionally, the term “the filler” lacks antecedent basis in the claims.  Clarification is required. 
Regarding claim 18, the term “a necked-in region” is indefinite, as it is unclear what would and would not specifically be considered “necked-in”.  As best understood by the Examiner, any taper in and out would be considered to be necked in.  Additionally, the term “the body” lacks antecedent basis in the claims. Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malmin (US 3949479).
Regarding claim 1, Malmin discloses a process for sealing the ends of channels in a root canal of a tooth (e.g. using the device of Fig. 14), comprising the steps of: providing a gutta percha (GP) pellet (101, Fig. 14); installing the pellet at the apical tip of the channel (see citations below); providing a GP collar (102); and installing the collar about the side walls of the channel distal of the apical end (see abstract, col 1, lines 57-60; col 4, lines 35-40; col 5, lines 64-67; col 6, lines 1-55).  
Regarding claim 8, Malmin discloses including a tool for providing linear movement to the filler (device) and at least one of thermostatic heat and ultrasonic vibration during the installing steps (e.g. ultrasonic energy by condenser, which moves plugs linearly during compacting and applies energy, see col. 2, lines 5-13, 63-66; col 5, lines 55-56).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Malmin in view of Dawood (WO 2011/161530 A1).
Regarding claims 2, 4 and 6, Malmin discloses wherein the step of installing involves placing the GP on a tapered metal filler (104 and upper most instance of 102); metal at least in part), that fits within the channel, and wherein the filler has an ultra smooth surface at its apical end (e.g. as best understood by the Examiner, metal tip interpreted as ultra smooth as GP slides off it), and the GP engages the ultra smooth surface (see above).  Malmin additionally discloses wherein the filler selectively applies ultrasonic vibrations to the GP during installation (e.g. as last instance of 102, interpreted as part of filler, is compacted, at least some ultrasonic vibrations would be applied to the GP previously installed), but does not explicitly teach that the metal is nitinol as required. 
Dawood, however, teaches a gutta percha point with an imbedded nitinol filer (see page 7, lines 16-27).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the metal of the device of Malmin’s method, to include Dawood’s use of a nitinol filler, as such modification would provide improved flexibility to the device, and since it has been held that a selection of a known material based on its intended use is within the skill of the ordinary artisan. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Malmin in view of Dawood, as combined above, further in view of Malmin (US 3919775, hereafter Malmin 2).
Regarding claims 3 and 5, Malmin/Dawood, as combined above, teaches wherein the filler selectively applies ultrasonic vibrations to the GP during installation (see explanation above), but does not teach wherein the filler selectively applies thermostatic heat to the GP during installation as required.  
Malmin 2, however, teaches a method of plugging a root canal comprising using a tool which applies ultrasonic energy and heat to gutta percha cones (see Fig. 15 and col 7, lines 56-64 and abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Malmin/Dawood, as combined above, to include Malmin 2’s teaching of applying heat and ultrasonic energy to gutta percha, as such modification would further aide in compacting, increasing flowability and sealing of the canals.  It is noted that should the method Malmin/Dawood, as combined above, be modified to include Malmin 2’s teaching of applying heat and ultrasonic energy, the filler would apply both the heat and ultrasonic energy as explained above. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Malmin in view of Tennessee Valley Endodontics (“Digital X-Rays, 2016).
Regarding claims 7 and 9, Malmin does not teach the step of providing real time x-ray images of the root canal during installing of the GP to guide placement as required.  
Tennessee Valley Endodontics, however, teaches that Digital X-rays are used in endodontic procedures to provide remote, real time imaging (see page 1, paragraph 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Malmin to include Tennessee Valley Endodontics’ teaching of providing real time, remote x-ray images during an endodontic procedure, as such modification would allow for improved collaboration and restorative planning and allow for proper diagnosis and treatment (see citations above, Tennessee Valley Endodontics).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Malmin in view of Tennessee Valley Endodontics, as combined above, further in view of Lint et al (US 2012/0064483 A1).
Regarding claim 10, Malmin/Tennessee Valley Endodontics, as combined above, teaches wherein the x-ray images are viewed remotely (see citations above), but does not tach wherein the linear movement and the at least one of thermostatic heat and ultrasonic vibrations are controlled remotely as required. 
Lint et al, however, teaches that control of instruments in endodontic procedures can be done remotely (see [0028]-[0029] and [0002]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Malmin/Tennessee Valley Endodontics, to include Lint’s teaching of remotely controlling endodontic tools, as such modification would provide improved flexibility of the operating room setup and improved ergonomics for the user.  
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malmin in view of Malmin 2.
Regarding claims 18 and 20, Malmin discloses a process for sealing the ends of channels in a root canal of a tooth (see Fig. 13 and process of use thereof; abstract, col 1, lines 57-60; col 4, lines 35-40; col 5, lines 64-67; col 6, lines 1-55), comprising the steps of: using a filler (92/93 and 95) with a necked in region (necked in between 92 and 93) at a mid-section thereof such that the body (filler) has an isthmus design with an upper portion proximal of the necked in region (e.g. 93 and portion of 95 there above and through) and a lower portion distal of the necked in region (e.g. 92 and portion of 95 therethrough) to p[lace an apical gutta percha pellet (91) at an apex of a root canal (see citations above); applying energy to the A-GP through the filler (at least portion of 95 inside 91) until the A-GP melts and flows to a finishing stop (e.g. final position, see citations above; ultrasonic energy from condenser); removing the heat and allowing the A-Gp to solidify (e.g. sealing of canal tip; solidifies at least in part after removal of energy); twisting the upper portion of the filler until it breaks at the necked in region (see col 6, lines 36-47); leaving the lower portion in place in the root canal (at least portion of 95 in 91/92) and withdrawing the upper portion from the root canal (see citations above); installing a tubular gutta percha sleeve (94, 90) about the upper portion of the filler (see Fig. 13); reinstalling the upper portion of the filler into the root canal adjacent side canals thereof (see above); applying ultrasonic vibration to the T-GP through the upper portion of the filler (e.g. at least portion 95) until the T-GP melts and flows into the side canals (see citations above); and removing the vibration (implicitly at the end of the procedure).  Malmin additionally discloses wherein the upper portion is left in place after the procedure (at least portion 93 and parts of 95 through and above; per claim 20).  Malmin, however does not teach wherein heat is applied to the A-GP and T-GP as required. 
Malmin 2, however, teaches a method of plugging a root canal comprising using a tool which applies ultrasonic energy and heat to gutta percha cones (see Fig. 15 and col 7, lines 56-64 and abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Malmin to include Malmin 2’s teaching of applying heat and ultrasonic energy to gutta percha, as such modification would further aide in compacting, increasing flowability and sealing of the canals.  It is noted that should the method Malmin be modified to include Malmin 2’s teaching of applying heat and ultrasonic energy, the filler would apply both the heat and ultrasonic energy as explained above to the A-GP and T-GP, and would be removed at the end of the procedure as required.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Malmin in view of Malmin 2, as combined above, further in view of Dawood.
Regarding claim 19, Malmin/Malmin 2, as combined above, does not teach wherein the filler is made of nitinol as required.
Dawood, however, teaches a gutta percha point with an imbedded nitinol filer (see page 7, lines 16-27).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Malmin/Malmin 2, to include Dawood’s use of a nitinol filler, as such modification would provide improved flexibility and rigidity to the device, and since it has been held that a selection of a known material based on its intended use is within the skill of the ordinary artisan. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US5051093 teaches a similar endodontic method where the filler is installed, removed and reinstalled into the canal if desired.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772